      Case 2:21-cr-00002-BWA-KWR Document 14 Filed 02/03/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                         CRIMINAL ACTION

 VERSUS                                                           NO. 21-2

 PATRICK HUSE                                                     SECTION M (4)
                                                ORDER

       Pursuant to the General Order concerning the Coronavirus Disease (COVID-19),1

       IT IS ORDERED that the trial in this matter is hereby CONTINUED from April 12, 2021,

at 9:00 a.m., to August 9, 2021, at 9:00 a.m.

       IT IS FURTHER ORDERED that the final pretrial conference set for March 31, 2021, at 9:30

a.m., is hereby CONTINUED to July 21, 2021, at 10:30 a.m.

       The Court finds, due to the reduced ability to obtain an adequate spectrum of jurors as a

result of COVID-19 and the effect of COVID-19 recommendations made by public health

organizations on the ability of counsel and Court staff to be present in the courtroom, the time

period of the postponements implemented by this order will be excluded under the Speedy Trial

Act, as the Court specifically finds that the ends of justice served by ordering the postponements

outweigh the best interest of the public and the defendant’s right to a speedy trial, pursuant to 18

U.S.C. § 3161(h)(7)(A).

        New Orleans, Louisiana, this 3rd day of February, 2021.



                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE


       1
           General Order No. 21-1.
